Citation Nr: 1043003	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1944 to April 1946, 
where the Veteran honorably served in the Pacific Theatre of 
World War II as a combat infantryman, and received a Purple Heart 
for his service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for tinnitus.  The Veteran timely appealed 
that issue.

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in September 2010 sitting at Portland, 
Oregon.  A transcript of that hearing is associated with the 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral tinnitus.

2.  The Veteran was exposure to loud noise in service, 
particularly due to combat during an artillery incident during 
the invasion of Okinawa, and experienced ringing in his ears 
during service as a result of that incident.

3.  The Veteran's competent and credible lay testimony 
demonstrates that the Veteran's tinnitus has been continuous 
since that artillery incident, as well as since his discharge 
from military service.

4.  The Board finds at least equipoise in the competent medical 
evidence regarding whether the Veteran's tinnitus is related to 
military service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
establishing service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable decision with regard to the issue of 
service connection for tinnitus, no further discussion of VCAA 
compliance is necessary.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Board notes that the a response from the National Personnel 
Records Center (NPRC) in January 2006 stated that the Veteran's 
service treatment records were unavailable, as they had been 
destroyed in a 1973 fire.  

In cases where service treatment records are unavailable, the VA 
has a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claim was undertaken with this duty in mind.  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

A VA audiologic assessment dated in October 2005 reflects a 
diagnosis of bilateral sensorineural hearing loss.  The Veteran 
denied tinnitus at that time, according to the treatment note.  
His bilateral hearing loss was subsequently attributed to his 
combat noise exposure in the military.

In December 2005, the Veteran filed a claim of service connection 
for tinnitus.  He was scheduled for a VA examination in February 
2006.  Prior to that examination, the Veteran filled out a 
information sheet indicating that he had tinnitus since 1946, 
which was manifested by bilateral ringing in his ears that 
occurred "all the time."

The Veteran underwent a VA audiological examination in February 
2006, at which time he reported having military noise exposure 
during service due to exposure to explosions, grenades, artillery 
and small arms fire as a result of being an infantryman during 
World War II.  He reported long-standing tinnitus in both ears.  
After audiological testing, the Veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.  The VA 
examiner noted that he reviewed the claims file, including the 
October 2005 audiological treatment note where the Veteran denied 
having tinnitus.  He further noted the Veteran's report of long-
standing constant tinnitus in both ears.  The VA examiner 
concluded, however, that the tinnitus was less likely than not 
due to military noise exposure because the Veteran denied 
tinnitus in October 2005 and that there was no report of or 
indication of treatment for tinnitus prior to the February 2006 
VA examination.

In his April 2007 notice of disagreement, the Veteran stated that 
he was in a rifle company in World War II in the Philippines and 
that he was exposed to acoustical trauma at that time.  He stated 
that is where he lost his hearing and where his tinnitus began.  

At his September 2010 Board hearing, the Veteran submitted an 
August 2010 private audiological examination.  At the bottom of 
that audiological examination, the private examiner wrote that 
the Veteran had severe hearing loss and tinnitus in both ears.  
The private examiner stated that this was most likely due to the 
Veteran's military service.

During his September 2010 hearing, the Veteran testified that in 
the October 2005 audiological treatment session he believed that 
the audiologist asked him about tendonitis of his elbow, not 
tinnitus.  He stated that it was not until after that session 
that he understood the difference between tendonitis and 
tinnitus, and asked why the examiner did not merely state 
"ringing of the ears."  Additionally, the Veteran testified 
that his tinnitus, or ringing in the ears, began during military 
service during the invasion of Okinawa.  The Veteran testified 
that during the invasion tanks were called in and fired artillery 
shells.  He reported that one artillery shell fell approximately 
five to ten feet in front of him.  He stated that as a result of 
that incident, he lost hearing in his ears for approximately two 
hours, but that his hearing eventually came back.  He stated, 
however, that the ringing in his ears began at that time and has 
been with him constantly since that incident.  The Veteran 
specifically stated that he just lived with it and was unaware of 
any way to alleviate the ringing.

Given the foregoing evidence, the Board finds that service 
connection for tinnitus is warranted in this case.  Specifically, 
the Board notes that the Veteran has been currently diagnosed 
with bilateral tinnitus, and thus meets the first element 
necessary for service connection.

Additionally, the Board concedes that the Veteran was exposed to 
military acoustical trauma and combat noise as a result of his 
military service in the Pacific Theatre of World War II as a 
combat infantryman.  38 U.S.C.A. § 1154(b).  Thus, the second 
element necessary for service connection has also been met.

Moreover, the Board notes that there is at least an equipoise of 
positive and negative evidence as to whether the Veteran's 
tinnitus is due to military service.  While the VA examiner's 
opinion does not relate the Veteran's tinnitus to military 
service, the rationale for such an opinion is the Veteran's 
denial of tinnitus in October 2005.  However, as the Veteran 
testified in his September 2010 hearing, he was mistaken in his 
belief as to the question the examiner was asking and thought he 
was being asked about tendonitis, not tinnitus.  The Board notes 
that this is a plausible mistake to make, particularly for a lay 
person with service-connected hearing loss.

The August 2010 private examiner's opinion clearly relates the 
Veteran's hearing loss and tinnitus to his military service.  
However, no such rationale is given for that opinion.  That 
notwithstanding, the Board finds that the Veteran provided 
competent and credible lay evidence of a continuity of 
symptomatology of ongoing, continuous ringing in his ears since 
the artillery incident during the invasion of Okinawa in service 
and throughout the appeal period.  See 38 C.F.R. § 3.303(b).  

Accordingly, by resolving all doubt in favor of the Veteran, the 
Board finds that service connection for tinnitus is warranted on 
the evidence of record in this case.  See 38 U.S.C.A. §§ 1154(b); 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


